Citation Nr: 0613374	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  94-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to a compensable evaluation for a scar at the 
tip of the penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1974. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of August 2003.  This matter was 
originally on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Francisco, California.

In a May 2002 rating decision, the RO deferred the issue of 
entitlement to compensation under 38 U.S.C. § 1151 for 
staphylococcus infection and secondary prostatitis due to VA 
treatment.  This matter is referred to the RO for appropriate 
action in light of the Board's decision herein. 

At the February 2006 travel board hearing, the veteran 
submitted additional evidence accompanied by a waiver of the 
RO's right to initial review of new evidence.  Accordingly, 
the Board considered the new evidence in the first instance 
in conjunction with the issues on appeal.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  

The issues of (1) entitlement to service connection for 
spinal degeneration, (2) entitlement to service connection 
for a scar at the base of the penis, residual of abscess 
(claimed as groin abscess), (3) whether new and material 
evidence has been submitted to reopen a claim for service 
connection for urethritis, prostate stones, and 
staphylococcus infection, and (4) entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's diagnosed chronic prostatitis is a residual of 
a penile injury and infections documented in service.

2.  The medical evidence of record shows that no compensable 
residuals are associated with the scar at the tip of the 
veteran's penis.


CONCLUSIONS OF LAW

1.  Prostatitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303 (2005).

2.  The criteria for a compensable rating for service-
connected scar at the tip of the penis have not been met or 
approximated under the old and amended schedules for 
evaluating skin disorders and the genitourinary system.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.118, Diagnostic Code 7805 (2002 
& 2003-2005); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 
7518, 7522 (1993 & 1994-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Board Remand of August 2003 and Veterans Claims Assistance 
Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision with respect to the prostatitis 
issue, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to this claim.  As for 
Dingess/Hartman (discussed in detail below), the Board notes 
that the RO will be responsible for addressing any notice 
defect with respect to the rating and effective date to be 
assigned when effectuating the award.  

As for the scar claim, in regard to VA's enhanced duty to 
notify under the VCAA, in correspondence dated in May 2004 
(re-mailed in November 2005), the Appeals Management Center 
(AMC) advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to his claim, including 
which portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to an increased disability rating.  The 
Board also recognizes that the VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  In the 
instant appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (providing that where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating, any question as to the appropriate 
effective date to be assigned is rendered moot.  
      
In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the June 1992 
rating decision, March 1994 rating decision, 
March 1994 Statement of the Case (SOC), March 1995 rating 
decision, March 1995 Supplemental Statement of the Case 
(SSOC), May 1996 SSOC, December 1997 SSOC, January 1998 SSOC, 
May 2002 SSOC, and January 2003 SSOC, which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The SOC and SSOCs provided the veteran 
with notice of laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran VA examinations.  The AMC scheduled the 
veteran for a Travel Board hearing pursuant to the Board's 
August 2003 Remand, which was held in February 2006.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  In addition, the Board finds that 
the AMC complied with the Board's August 2003 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.


Service Connection for Prostatitis

The veteran has submitted numerous statements accompanied by 
medical evidence and medical articles, and he presented 
testimony at the February 2006 travel board hearing.  He 
essentially contends that the staphylococcus infection he 
contracted during service ultimately caused him to develop 
chronic prostatitis.  He also essentially contends that the 
scarring on his penis from treatment he received during 
service for the penile injury caused prostatitis.  

Service medical records, VA treatment records dated from 
March 1988 to June 2001, records from San Francisco General 
Hospital Medical Center dated from February 1996 to February 
2001, and records from Marin General Hospital dated from 
December 2000 to November 2001 were reviewed. 

The October 1993 VA examination report shows that the VA 
examiner (Dr. D.A.) reviewed the claims file.  After an 
examination, the VA examiner provided a diagnosis of status 
post staphylococcal skin infection of the head of the penis 
secondary to a minor laceration with residual perimeatal 
scarring absent evidence of urethritis.  The examiner also 
noted a diagnosis of chronic prostatitis that he felt was not 
secondary to the staphylococcal skin infection, but rather a 
different entity in itself.  

The January 1999 VA examination report notes that the 
reviewing VA examiner (Dr. J.M.G.) is a Board Certified 
Infectious Disease Specialist.  The examiner described that 
during service, the veteran sustained a laceration on his 
penis that subsequently became infected.  He was treated in 
Japan for this penile infection that resulted in a large 
inguinal lymph node and some ulcerations around the area of 
the laceration on the ventral surface of the penis.  He also 
was treated with silver nitrate for what might have been a 
diagnosis of venereal warts.  This treatment led to scarring 
of the penile meatus that was revised on numerous occasions.  
At one point it was feared that he might have epithelial 
cancer and biopsies were obtained.  The examiner further 
reported that beginning in 1984, the veteran experienced 
acute prostatitis that subsequently became chronic 
prostatitis.  Currently, he had multiple prostatic stones, a 
tender prostate to digital exam, and a chronic infection with 
a multiple antibiotic-resistant strain of coagulase negative 
staphylococcus.  

The examiner noted that the question was whether the chronic 
prostatitis was related to treatments of a penile abscess and 
presumed venereal warts during service.  The examiner 
maintained that this question could not be answered with 
certainty.  The examiner noted that it was, however, likely 
that the meatal scarring subsequent to silver nitrate burning 
did contribute to urinary tract infection and that this did 
result in a chronic staphylococcal infection of the prostate.  
The examiner explained that because the organism that was now 
received after prostatic massage was resistant to multiple 
antibiotics, it was reasonable to conclude that the many 
courses of antibiotics that the veteran had received over the 
years did not result in eradication of the staphylococcal 
infection.  The examiner acknowledged that there was a period 
between 1973 and 1984 in which there were no symptoms.  The 
examiner indicated that it could be argued that this 
asymptomatic period precluded a connection between treatment 
of urethral lesions in service and the subsequent development 
of chronic prostatitis, but this could not be determined with 
certainty.  The examiner added that it should be noted that 
the chronic and recurrent staphylococcus urinary tract 
infections that were claimed by the veteran were well-
documented and that he had had multiple surgeries and 
cystoscopies because of continuing difficulty with his 
urinary tract. 

After a physical examination, the examiner provided diagnoses 
of chronic staphylococcal prostatitis with secondary 
prostatic calculi and chronic coagulase negative 
staphylococcal infection as well as status post multiple 
peri-meatal ablations.  The examiner concluded that it could 
not be determined with certainty whether the continuing 
chronic staphylococcal infection of the prostate began during 
an episode of an acute penile infection and subsequent silver 
nitrate treatment of the penis during service.  The examiner 
reiterated that the record was silent between 1973 and 1984, 
and in the absence of information during this period, he 
maintained that "it [could not] be concluded that the 
current and ongoing chronic prostatic infection [was] 
unrelated to penile treatments while on active duty."

The March 2000 VA examination report shows that a Board 
Certified Urologist (Dr. P.T.) reviewed the claims file.  The 
examiner discussed the veteran's service medical history.  
The examiner further noted that the veteran had diagnoses of 
chronic prostatitis, benign prostatic hypertrophy, and 
calculus prostatitis in the past, and that the veteran had 
been followed at the San Francisco VA Medical Center (MC) 
from 1991 to 1996 for prostatitis and voiding dysfunction.  
The examiner noted that "[m]ore recently" the veteran had 
been seen both at the San Francisco VAMC and Palo Alto VAMC 
for ongoing management of his symptoms.  The examiner 
reported that the veteran's prostatitis symptoms appeared to 
have started in 1984.  The examiner discussed the laboratory 
values.  After a physical examination, the examiner noted 
that the following were active diagnoses:  chronic bacterial 
prostatitis, benign prostatic hyperplasia, and status post 
periurethral ablations.  

The examiner concluded that the relationship between the 
original penile injury and chronic prostatitis was quite 
unclear.  The examiner noted that the following facts must be 
considered:  1) the urethra had been normal on x-ray on 
cystoscopy and physical exam; 2) the relationship between 
prostatitis and a history of benign penile conditions was not 
well established; 3) the urethra was not normally a sterile 
place: staph or some other bacteria was cultured from 
expressed prostatic secretions fluid and ejaculate fluid in 
up to 83% of normal men; 4) the whole concept of the term 
"prostatitis" was currently undergoing major redefinition 
because it had historically included other pelvic pain 
syndrome that might not be urologic in nature; and 5) there 
was a large hiatus of time between 1973 and 1984 in which no 
care was recorded.  The examiner maintained that the 
development of prostatic stones, prostatitis, and benign 
prostatic hypertrophy were quite common in general among 
middle-aged males without a prior penile injury.  The 
examiner added that of some concern was the fact that the 
veteran's symptom complex was very complicated and not 
specifically referable to the genitourinary tract.  The 
examiner contended that "it [could not] be said with 
certainty that the treatment of his early penile lesions 
ha[d] led to the development of these chronic prostatic 
conditions."  

The March 2001 VA general examination report shows that after 
an examination, the examiner provided a diagnosis of history 
of prostatitis and urethritis in the past, which he indicated 
did not appear to be present at that time.  The examiner 
referenced a urology note.  

The medical evidence of record shows that the veteran is 
diagnosed with recurrent or chronic staphylococcal 
prostatitis notwithstanding no evidence of prostatitis at the 
most recent VA examination conducted in March 2001.  There 
are several medical opinions of record.  The October 1993 VA 
examiner found no relationship between the staphylococcal 
skin infection noted in service and the currently diagnosed 
chronic prostatitis.  Both the January 1999 VA examiner and 
the March 2000 VA examiner agreed that the question of 
whether the penile lesions in service were related to the 
subsequent development of chronic prostatitis could not be 
answered with medical certainty, acknowledging that between 
1973 and 1984, there were no symptoms.  In addition, the 
January 1999 VA examiner essentially provided that the 
claimed relationship could not be ruled out ("[I]t cannot be 
concluded that the current and ongoing chronic prostatic 
infection is unrelated to penile treatments while on active 
duty").  As such, the Board finds that there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove that the veteran's 
diagnosed chronic prostatitis is a residual of a penile 
injury and infections documented in service.  Accordingly, 
the Board resolves reasonable doubt in favor of the veteran 
and finds that service connection for prostatitis is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Compensable Evaluation for a Scar at the Tip of the Penis

The veteran has submitted several statements in which he 
vigorously contends that the issue of the evaluation of the 
scar on the tip of his penis has been developed incorrectly.  
He essentially maintains that service connection should have 
been established for the scar located at the base of his 
penis or groin area that resulted from the incision and 
drainage of an abscess he underwent in service.  Indeed, at 
the February 2006 Travel Board hearing, the veteran testified 
that "[he] would never put a claim in for a scar to the 
penis."  Thus, the veteran does not contend that he 
experiences any problems with the service-connected scar.  
His candid statements and testimony are supported by the 
medical evidence of record, which shows no compensable 
residuals are associated with the service-connected scar.  

At the October 1993 VA examination, the physical examination 
revealed mild scarring around the urethral meatus, on the tip 
of the penis.  The examiner reported that the veteran was 
able to urinate freely.  The examiner indicated that while 
the veteran had a difficult time directing the stream due to 
the perimeatal scarring, he did not appear to retain any 
urine.  The examiner further noted that the veteran currently 
had normal sexual function.  At the January 1999 VA 
examination, the physical examination revealed that the scar 
tissue around the meatus was minimal.  At the March 2001 VA 
examination, the physical examination revealed a slight scar 
around the tip of the penis.  

Thus, the medical evidence shows that the scar is not poorly 
nourished with repeated ulceration, tender or painful on 
objective demonstration, or unstable, and does not produce 
functional impairment of the penis or significant voiding 
dysfunction.  In addition, given the location of the scar 
(tip), the scar does not measure an area of 144 square inches 
(929 sq. cm.) or greater.  As such, a compensable rating is 
not warranted for the scar under the old and amended 
schedules for evaluating skin disorders and the genitourinary 
system.  38 C.F.R. § 4.115a, Diagnostic Codes 7518, 7522 
(1993); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7518, 
7522 (1994-2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, 7805 (2003-2005).  

The veteran's service-connected scar has not been shown to be 
manifested by greater than the criteria associated with a 
noncompensable rating during any portion of the appeal 
period.  Accordingly, a staged rating is not in order and a 
noncompensable rating is appropriate for the entire period of 
the veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected scar causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for prostatitis is granted. 

A compensable evaluation for a scar at the tip of the penis 
is denied.


(CONTINUED ON NEXT PAGE)




REMAND

In VA Form 9 dated in October 2002 (but noted as received in 
August 2002), the veteran reported that he disagreed with the 
May 29, 2002 RO rating decision and included a copy of the 
notice of decision letter dated in June 2002.  In 
correspondence dated in September 2002, the RO acknowledged 
receipt of the veteran's notice of disagreement but asked for 
clarification of the specific issues he disagreed with in the 
decision.  In an October 2002 letter, the veteran continued 
to express disagreement with the May 29, 2002 rating decision 
and he set forth general contentions.  The Board finds that 
the veteran's statements should be construed as a timely 
notice of disagreement with all the issues denied in the May 
29, 2002 rating decision and a Statement of the Case (SOC) 
should be issued on these issues.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that, where a notice 
of disagreement is filed with a claim and no SOC has been 
issued, the Board should remand, not refer, that issue to the 
RO to issue a SOC).  

Accordingly, the case is REMANDED for the following action:

Please issue an SOC to the veteran on his 
claims of (1) entitlement to service 
connection for spinal degeneration, (2) 
entitlement to a compensable rating  for 
a scar at the base of the penis, residual 
of abscess (claimed as groin abscess), 
(3) whether new and material evidence has 
been submitted to reopen a claim for 
service connection for urethritis, 
prostate stones, and staphylococcus 
infection, and (4) entitlement to a 10 
percent evaluation based on multiple, 
noncompensable service-connected 
disabilities.  The veteran should be 
given notice of his appeal rights.  If 
the appeal is subsequently perfected by 
timely submission of a substantive 
appeal, then the matter should be 
forwarded to the Board.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


